Citation Nr: 0928129	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  00-02 374	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active wartime service from October 1972 to 
October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In April 2006, the Board denied service connection for post-
traumatic stress disorder and remanded the pension claim for 
examination of the Veteran.  The medical records show he did 
not report.  In November 2007, the Board remanded the claim 
to afford the Veteran another opportunity for an examination.  
He did report for examination in September 2008 and the 
necessary evidence was developed.  The Board now proceeds 
with its review of the appeal.  


FINDING OF FACT

The Veteran's disabilities do not permanently preclude him 
from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience.   


CONCLUSION OF LAW

The criteria for the award of a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1501, 1502, 1521, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.340, 3.342, 4.3, 4.7, 4.15, 4.17 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

The current pension claim was received in June 1997, before 
the VCAA notice requirements became law.  Notices that fully 
complied with the requirements of the VCAA were sent to the 
claimant in February 2001, October 2006, and January 2007.  
Thereafter, the appellant was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  This cured any 
notice defects before the agency of original jurisdiction 
(AOJ) readjudicated the case by way of a supplemental 
statement of the case issued in September 2008.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran was scheduled for a hearing but did 
not report, show good cause, or request that it be 
rescheduled.  Under these circumstances, the Board must 
proceed as though the hearing request had been withdrawn.  
38 C.F.R. § 20.704(d) (2008).  The Social Security 
Administration was asked to provide medical records and it 
responded that it appeared that the disability denial folder 
had been destroyed.  The Veteran has been recently examined 
and a medical opinion has been obtained.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Legal Criteria

Nonservice-connected pension benefits are payable to a 
veteran who served for ninety (90) days or more during a 
period of war, which is not in dispute here, and who was 
permanently and totally disabled due to nonservice-connected 
disabilities that are the not the result of his or her own 
willful misconduct.  38 U.S.C.A. § 1521; see also Dilles v. 
Brown, 5 Vet. App. 88, 89-90 (1993) and cases cited therein.  
If a veteran's combined disability is less than 100 percent, 
he or she must be unemployable by reason of disability.  38 
C.F.R. §§ 3.321, 3.340, 3.342 and Part 4, see also Brown v. 
Derwinski, 2 Vet. App. 444, 446 (1992).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule) which 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 3.321 (a), Part 4.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  

To be eligible for VA pension, the evidence of record must 
demonstrate that the Veteran is permanently and totally 
disabled for nonservice-connected disabilities that are the 
not the result of his own willful misconduct.  For the 
purposes of pension benefits, the person shall be considered 
to be permanently and totally disabled if such individual is 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the disabled person, or is 
suffering from (1) any disability which is sufficient to 
render it impossible for the average person to obtain a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the VA Secretary to be of 
such nature or extent as to justify a determination that 
persons suffering there from are permanently and totally 
disabled.  See 38 U.S.C.A. § 1501 (a); 38 C.F.R. §§ 3.340 
(b), 4.15.  

One way for a veteran to be considered permanently and 
totally disabled for VA pension purposes is to satisfy the 
"average person" test.  38 U.S.C.A. § 1502 (a) and 38 
C.F.R. § 4.15.  See Brown v. Derwinski, 2 Vet. App. 444 
(1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet 
this test, the Veteran must have the permanent loss of use of 
both hands or feet, or one hand and one foot, or the sight of 
both eyes, or be permanently helpless or permanently 
bedridden; or the permanent disabilities must be rated, 
singly or in combination, as 100 percent.  The evidence does 
not show, and the veteran does not claim, that he meets any 
of these criteria.  

All veterans who are basically eligible for pension benefits 
and who are unable to secure or follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are rated 
permanent in nature, a rating of permanent and total 
disability will be assigned if the veteran is found to be 
unable to secure or follow substantially gainful employment 
for reason of such disability.  Prior employment or 
unemployment status is immaterial if in a judgment by a 
rating board the veteran's disabilities render him or her 
unemployable.  38 C.F.R. § 4.17.  

The percentage requirements of 38 C.F.R. § 4.16 are as 
follows: if there is only one disability, this disability 
shall be rated at 60 percent or more; if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring a combined rating to 70 percent or more.  
See 38 C.F.R. § 4.16.  

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the Rating Schedule, but is found to be unemployable for 
reason of his disabilities, age, occupational background, and 
other related factors, a permanent and total disability 
rating for pension purposes may be assigned on an 
extraschedular basis.  See 38 C.F.R. § 38 C.F.R. § 3.321 (b), 
4.17 (b).  




Discussion

In this case, service connection is not in effect for any 
disabilities.  The Veteran was afforded a general medical 
examination in February 1998.  He reported shortness of 
breath on climbing one flight of stairs and occasional chest 
pain.  He typically did not get palpitations.  He used two 
pillows at night.  He was able to do painting, weeding, and 
push a mower, which correlated with MET's (metabolic 
equivalent) of 4.  Objectively, blood pressure readings were 
slightly elevated at 140/88, 144/94, and 144/98.  Heart rates 
were within normal limits.  There were normal first and 
second heart sounds, without third, fourth, or other abnormal 
heart sounds being heard.  An electrocardiogram (EKG) had a 
slight increase in voltage.  Lung X-rays disclosed emphysema; 
however, the lungs were clear to auscultation and percussion, 
without rales, rhonchi, or wheezes.  The respiratory rate was 
16 and regular.  The examiner checked the skin, head, face, 
neck, nose, sinuses, mouth and throat, ears, eyes, digestive 
system, genitourinary system, rectum, musculoskeletal system, 
endocrine system, and neurologic system.  Objective findings 
were consistently normal.  Laboratory studies had normal 
results.  The diagnoses were hypertension and emphysema.  

Another VA general medical examination was done in April 
1999.  In addition to his emotional problems, the Veteran 
reported headaches.  Examination of his skin, lymphatic and 
hemic system, head, face, neck, nose, sinuses, mouth and 
throat, ears, eyes, respiratory system, gastrointestinal 
system, genitourinary system, musculoskeletal system, 
endocrine system and neurologic system had normal objective 
findings.  The cardiovascular system had a borderline blood 
pressure of 130/90.  Other clinical findings were normal with 
a pulse of 72.  First and second heart sounds were present.  
There was no murmur or gallop.  An EKG disclosed sinus 
bradycardia and a mild left ventricular hypertrophy by 
voltage.  

The record includes VA clinical records from 2001 through 
2004.  These records do not reflect the presence of any 
significant physical disability.  

In September 2008, the Veteran had a VA examination for his 
hypertension.  He reported that hypertension had been 
diagnosed approximately 10 years earlier and he took oral 
medication to control it.  Objective findings included blood 
pressures of 164/90 and 164/82.  Pulse was 68.  Examination 
of the chest showed the lungs to be clear, without rales, 
rhonchi, or wheezes.  There was no dullness in the bases.  
The cardiac examination was unremarkable.  The first and 
second heart sounds were present.  There were no murmurs, 
gallops, or clicks.  There was no evidence of hypertensive 
heart disease.  Findings in the extremities were normal.  The 
Veteran's activities of daily living were not affected by his 
hypertension.  The diagnosis was mild to moderate 
hypertension without evidence of end organ damage, currently 
uncontrolled on medication.  

There was also a general medical examination in September 
2008.  The Veteran's gait, vision, hearing, joints, spine, 
skin, eyes, ears and sinuses, mouth, lymph nodes, neck, 
chest, cardiac, abdomen, endocrine system, and neurologic 
system had normal findings.  The diagnosis was a normal 
examination, except for the hypertension findings.  The 
doctor concluded that from a medical standpoint, the Veteran 
was able to perform his occupation.  It was noted that he was 
currently employed as an operator/packer.  

The Board notes that when hypertension requires medication 
for control, it is rated as 10 percent disabling.  The next 
higher rating, 20 percent, requires a diastolic pressure 
predominantly 110 or more, or a systolic pressure 
predominantly 200 or more.  The examinations and clinical 
records show that the disability does not approximate the 
criteria for a rating in excess of 10 percent.  38 C.F.R. 
§§ 4.7, 4.104, Code 7101 (2008).  

The Veteran's only other significant disability his mental 
problem.  Service connection has not been established for any 
psychiatric disability.  Service connection for a nervous 
condition, psychosis, chronic undifferentiated schizophrenia 
was denied in May 1978.  Service connection for posttraumatic 
stress disorder (PTSD) as denied in August 1998.  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including psychoses and PTSD, 
is:                        
*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
....100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.............................................70 
percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships................................................50 percent; 
*	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)............................................................................30 percent; 
*	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
.........................10 percent; 
*	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication....................................................0 
percent. 
38 C.F.R. § 4.130, Code 9204 (2008).  

In this case, as discussed in detail below, the Veteran 
exhibits symptomatology that would meet the criteria for the 
50 rating but would not approximate the criteria for higher 
ratings.  There has been some mention of occasional suicidal 
thoughts, but they do not appear to be the pervasive ideation 
contemplated by the criteria for the 70 percent rating and do 
not, by themselves, approximate the disability picture for 
which 70 percent or 100 percent ratings are provided.  

Review of the medical history shows no psychiatric 
complaints, findings or diagnoses during the Veteran's active 
service.  On examination for separation from service, in 
September 1974, his psychiatric status was normal.  The first 
evidence of psychiatric problems was in June 1976, when the 
Veteran was admitted to a VA hospital.  The diagnoses were 
schizophrenia, chronic, undifferentiated, and drug abuse.  He 
left the hospital in July 1976 but returned the next day.  He 
again left at the end of August 1976.  The diagnosis was 
schizophrenia, chronic, undifferentiated.  The Veteran was 
afforded a VA psychiatric examination in May 1991 and the 
diagnosis was schizophrenia, undifferentiated type, active.  
On hospitalization, in July 1995, diagnosis was polysubstance 
abuse, although the possibility of substance induced 
psychosis and psychosis, NOS (not otherwise specified) was 
considered.  On the personality axis was a diagnosis of 
personality disorder, NOS, and a possible schizotypal 
disorder, paranoid type.  

For the current claim, the Veteran had a PTSD examination in 
April 1999.  He complained of hearing voices and feeling 
people following him.  He took medication.  He reported 
jumping nerves, stomach, head and legs.  He reported 
difficulty falling asleep, nightmares, and walking a lot at 
night.  He recounted racial tension and multiple fights 
during service.  He reported that he heard voices and felt 
people following him.  He was hospitalized in 1976 and 1978.  
He had been on medication since 1976.  There was also a 
history of heroin and cocaine abuse from 1975 to 1996.  He 
had stopped using drugs but alcohol abuse was a continuing 
problem.  He was currently living with friends in 
transitional housing.  He had had a variety of jobs including 
security work, as a custodian, housekeeping in a hotel, and 
was currently a factory worker packing boxes.  

Mental status examination showed him to be oriented.  He 
reported auditory hallucinations and stated the voices were 
spiritual and helped him.  His affect seemed constricted.  
His mood was euthymic and even.  Insight and judgment were 
limited.  He expressed some delusional ideation and some 
suspicious ideation.  He stated that sometimes he felt people 
were talking about him.  Grooming was adequate.  He was 
cooperative and pleasant.  Thinking seemed to be slowed.  
There was some poverty of ideation and suspiciousness.  
Speech seemed delayed and slow.  He appeared tired and 
lethargic.  He denied current suicidal or homicidal ideation.  
He reported being sad and tearful at times.  Recent memory 
was mildly impaired.  Concentration and attention seemed 
impaired.  The diagnoses were psychotic disorder, alcohol 
dependence, history of opiate dependence, and history of 
cocaine dependence.  The Veteran was considered competent.  

The global assessment of functioning on the April 1999 VA 
examination was 40.  The global assessment of functioning 
(GAF) is a scale reflecting the psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 
8 Vet. App. 240, 243 (1995).  A GAF from 31 to 40 indicates 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family and was unable to work).  See 
Cathell v. Brown, 5 Vet. App. 539 (1996).  

In July 2000, the Veteran came to a VA emergency room 
reporting that he was unemployed, homeless, and needed a 
referral.  

In January 2001, the Veteran was admitted to an ambulatory 
except opioid substitution program.  He reported that he had 
no chronic medical problems affecting his life.  He reported 
completing 12 years of education. His longest full time job 
was for a year and his last employment was as a carpenter.  
In the past 3 years, his usual employment pattern had been 
part-time, irregular, day-work.  He had not worked in the 
last 30 days.  He had continued drug and alcohol use.  The 
Veteran reported experiencing psychological or emotional 
problems during 3 of the last 30 days.  He also reported 
experiencing serious anxiety or tension during his lifetime.  
He said he had trouble understanding, concentrating, or 
remembering.  Medication was previously prescribed, but he 
was not currently using medication.  Suicidal ideation was 
denied.   

A VA domiciliary screening note, dated in March 2001, shows 
the Veteran admitted to using heroin, cocaine, and alcohol.  
He stated that he was homeless but clean after detoxification 
at a city hospital.  He reported problems with schizophrenia, 
with command hallucinations of harming other people.  He 
became argumentative with a distinct paranoid flavor to his 
words.  He was homeless and unemployed.  He complained of 
memory changes, difficulty with work, social withdrawal, 
hallucinations, anxiety, and depression.  He reported hearing 
voices calling his name.  Mental status examination found him 
to be oriented.  Memory and recall were normal.  Thought 
processes and perception appeared normal.  Dress, grooming 
and hygiene were average.  His mood was dejected with a flat 
affect.  Consciousness was full.  The initial impression was 
that his active problems were a lack of housing, essential 
hypertension, polysubstance dependence, and a possible 
schizoaffective disorder.  The Veteran was admitted to the 
domiciliary and treatment was provided.  In July 2001, it was 
noted that the Veteran was working part time and would be 
going into transitional housing.  In August 2001, it was 
noted that he continued to work with a construction crew, but 
there was not 5 days worth of work.  

The record includes VA clinical notes from October 2001 to 
September 2004.  In October 2001, the Veteran reported 6 
months treatment for schizophrenia and polysubstance abuse.  
He stated that he heard auditory hallucinations and could not 
think straight, especially when abusing drugs.  His mental 
status examination showed him to be adequately groomed.  His 
affect was restricted.  Thought processes were adequately 
goal directed.  His thought content had no suicidal or 
homicidal ideation.  There was no overt psychosis.  He had 
limited insight and judgment.  

The notes include an initial psychiatry evaluation dated in 
November 2001.  The Veteran's history was reviewed.  On 
mental status evaluation, he was alert, responsive, and 
cooperative.  He made direct eye contact.  He was fully 
oriented without evidence of cognitive inefficiency.  The 
pace of behavior was level and well balanced.  Speech was 
logical, coherent, relevant and goal directed without current 
evidence of abnormal ideation.  He denied dysphoria.  His 
affect was slightly brittle and irritable, but was not 
inappropriate.  He denied suicidal and homicidal ideation.  
Insight and judgment were acceptable.  Diagnoses were cocaine 
dependence in early remission, opioid (heroin) dependence in 
early remission, alcohol dependence in early remission, 
schizophrenia by history, and tobacco use disorder.  

The GAF on the November 2001 evaluation was 60.  A GAF from 
51 to 60 is defined as moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with co-workers).  

Notes followed the Veteran's addiction treatment.  In 
February 2002 it was noted that he was being evicted from his 
housing because he had not found a job.  Temporary housing 
was arranged.  In March 2002, it was noted that he was 
working for a temporary agency and was working 36 hours a 
week at a medical warehouse.  

A progress note, dated later in March 2002, shows the Veteran 
had a job working nights from 7 PM to 7 AM, 3 times a week.  
He was alert, responsive and cooperative.  He made direct eye 
contact.  He was fully oriented without evidence of cognitive 
inefficiency.  His pace of behavior was level and balanced.  
His speech was logical, coherent, relevant, and goal 
directed, without a hint of abnormal ideation.  He denied 
current or recent dysphoria.  His affect was level and well 
modulated with normal range of appropriate display.  He 
denied both suicidal and homicidal ideation.  Insight and 
judgment were acceptable.  The impression was cocaine, 
heroin, and alcohol dependence in early remission.  The GAF 
was 60.  

The record contains notes through September 2004.  They do 
not show the psychiatric symptoms required for a higher 
rating.  

In September 2008, the Veteran was afforded a VA psychiatric 
examination.  The Veteran reported that he had virtually no 
social life.  He had very few friends.  He rarely went out 
unless a co-worker invited him for Thanksgiving.  He had no 
past-times except for television and watching football at the 
park.  He neglected his personal hygiene and grooming for 
days at a time.  He did the minimum to smell okay at work.  
He neglected his chores.  He forced himself to endure his 
workplace because otherwise he would be without food and 
shelter.  He had significant difficulty trusting others.  He 
was not comfortable with co-workers or supervisors.  There 
had been an incident at work and he had been reassigned to a 
job he found stressful.  

On mental status examination, he was noted to be poorly 
dressed.  He was oriented.  His mood was depressed and his 
affect was flat.  He reported occasional auditory and 
olfactory hallucinations.  He felt very mistrustful of 
others.  He sometimes worried that he was being followed or 
that others were out to get him.  There were recent times 
when he felt suicidal, but had no intent to follow through.  
It was noted that he was forward looking and expressed 
interest in connecting with the mental health clinic.  He 
denied homicidal ideation.  The examiner expressed the 
opinion that the Veteran was permanently and totally disabled 
due to his severe mental illness, schizophrenia, and was 
permanently and totally unemployable.  The GAF was 39.  

Conclusion

On the recent VA examination, the examiner expressed the 
opinion that the Veteran was permanently and totally disabled 
due to his severe mental illness, schizophrenia, and that he 
was permanently and totally unemployable.  The GAF score 
assigned, 39, was consistent with that opinion.  However, the 
Veteran's history and objective findings on mental status 
examination are not consistent with that opinion.  Rather, 
the mental status findings are consistent with the criteria 
for a 50 percent rating, set forth above.  The only symptom 
which the Veteran voiced or displayed that is part of the 
criteria for a higher rating is suicidal ideation.  However, 
in the past, he has refuted that symptom and on the recent 
examination it was clear that it was merely occasional 
thoughts without any actual intent.  Otherwise, the Veteran 
does not have any of the criteria for a rating in excess of 
50 percent.  This does not support the conclusion that he is 
permanently and totally disabled and unemployable.  

In fact there is evidence to the contrary.  It appears that 
the Veteran has not had treatment in quite sometime.  When he 
was taking his medication, his psychiatric symptomatology was 
minimal.  Therefore, it is reasonable to expect that the 
current level of symptomatology is not permanent and that the 
Veteran can return to the levels he displayed in 2001 and 
2002.  

A 50 percent rating for schizophrenia and a 10 percent rating 
for hypertension would result in a combined rating of 60 
percent, which meets the percentage requirements of 38 C.F.R. 
§§ 4.16 and 4.17.  However, the evidence still must show that 
the claimant is unable to secure or follow substantially 
gainful employment for reason of such disability.  In this 
case, while the Veteran's disabilities undoubtedly make his 
work more difficult, they do not prevent him from working.  
The Veteran reported that he forced himself to endure his 
workplace because otherwise he would be without food and 
shelter.  This reflects responsibility rather than 
unemployability.  The Veteran has held a job for several 
years and cannot be considered unemployable.  

The Board has considered the competent medical opinion 
supporting the Veteran's claim but it is outweighed by the 
actual history and the findings on the examination.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

In reaching this conclusion, the Board, has considered 
extraschedular rating.  The RO had previously considered 
extraschedular rating (see Supplemental Statement of the 
Case, dated September 2008).  Where the evidence of record 
establishes that an applicant for pension who is basically 
eligible fails to meet the disability requirements based on 
the percentage standards of the Rating Schedule, but is found 
to be unemployable for reason of his disabilities, age, 
occupational background, and other related factors, a 
permanent and total disability rating for pension purposes 
may be assigned on an extraschedular basis.  See 38 C.F.R. § 
38 C.F.R. § 3.321 (b), 4.17 (b).  In this case, the 
preponderance of evidence in the record establishes that  the 
Veteran is working in substantially gainful employment, so he 
cannot be considered unemployable and a permanent and total 
disability rating for pension purposes can not be assigned on 
an extraschedular basis.  


ORDER

A permanent and total disability rating for pension purposes 
is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


